DETAILED ACTION
Claims 1, 3-10, 13-16, 18, 19, 21-31 and 41-43 are under current consideration.
The elected species are: MazF/MazE; antibody; CD24 and SV40 identical promoters.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
 Claim Rejections - 35 USC § 112, para. 1, WD+E
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13-16, 18, 19, 21-31 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are directed to (in part): A pharmaceutical composition comprising a plurality of exosomes, wherein a first population of said plurality of exosomes encapsulates a first DNA plasmid, and wherein a second population of said plurality of exosomes encapsulates a second DNA plasmid, wherein said first DNA plasmid and said second DNA plasmid are different, wherein said first DNA plasmid comprises a nucleic acid sequence encoding a toxin and wherein s-said second DNA plasmid comprises a nucleic acid sequence encoding an anti-toxin, wherein said first population of exosomes is at a higher concentration than said second population of said exosomes in said plurality of exosomes, and wherein said plurality of exosomes comprise a targeting moiety for delivery of the exosomes into a cancer cell; see instant claim 1.
Thus, the claims are directed to (in part): exosomes which comprise plasmid DNA. 
See attached reference by Kanada cited by form 892. The abstract indicates that exosomes and microvesicles (MV) differ in their biogenesis; exosomes are derived from endosomal membranes, whereas microvesicles are derived from plasma membranes. Kanada teaches that microvesicles, but not exosomes, can functionally transfer and deliver plasmid DNA; see p. E1433, col. 2, for “Significance” in gray box. 
Consultation of the instant specification indicates that the methods used to produce the claimed “exosomes” are those methods used in the prior art to prepare microvesicles. See the instant specification which teaches that such “exosomes” are derived from HEK membranes following transformation of HEK cells with a vector encoding CD24 scFV and incubation of the cells with CD24 protein; see instant specification for at least the figure legend of Figure 19. The prior art discloses that CD24-bearing plasma membrane-derived extracellular microvesicles were released in response to CD24 engagement; see attached reference by Ayre et al. (2015), including abstract. Also see Ayre, p. 226, col. 1 for the following recitations which explain the different biogenesis of a MV and an exosome:
Plasma membrane-derived EMV are heterogeneous in both composition and size, ranging from 100 nm to potentially 1000 nm in diameter. The EMV imaged by TEM ranged in size between 78 nm and 511 nm, with no significant change in size in response to CD24 engagement (Fig. 7c). The morphology of these vesicles by TEM indicates that they are formed and released directly by budding from the plasma membrane, a defining characteristic of EMV. In contrast, exosomes accumulate in cytosolic multivesicular bodies, which then fuse with the plasma membrane to release the exosomes. Apoptotic bodies are much larger than either exosomes or EMV and are associated with fragmentation of the entire cell, including the nucleus and other organelles.
Thus, it appears that the claims are directed to microvesicles, not exosomes, in view of teachings by the prior art; the prior art indicates that MVs and exosomes have a different biogeneis, MVs can functionally transfer and deliver plasmid DNA (but not exosomes) and the method taught by the instant specification in the production of “exosomes” is the method used to produce MVs by the prior art.
The claims are rejected for lacking adequate written description by the instant specification. Note that to satisfy the written description requirement, the specification must provide “clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode.”
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648